PADOVANO, J.,
dissenting.
The reporting requirement is a standard condition that is an essential feature of every order placing a defendant on probation or community control. Unlike a special condition that is tailored to a particular case, the reporting requirement is a general condition that is not easily misunderstood. In the present case, the defendant did not report for community control supervision at any time during the period between the completion of the jail portion of his sentence and his arrest on a new criminal charge nearly ten months later. He told the trial judge that he did not know he was supposed to report for community control supervision, but the trial judge rejected this explanation. I think that the record amply supports the trial court’s finding that the violation was willful. Therefore, I respectfully dissent.